Exhibit 10.2

 

REVOLVING CREDIT NOTE

 

$35,000,000.00

 

Atlanta, Georgia

 

 

August 30, 2005

 

FOR VALUE RECEIVED, the undersigned, GREENE COUNTY BANCSHARES, INC.,  a
Tennessee corporation (the “Borrower”), hereby promises to pay to SunTrust Bank
(the “Lender”) or its registered assigns at its principal office or any other
office that the Lender designates, on the Commitment Termination Date (as
defined in the Revolving Credit Agreement dated as of August 30, 2005 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), between the Borrower and the Lender, the lesser of the
principal sum of Thirty Five Million and no/100 Dollars ($35,000,000), which
amount shall automatically reduce to Fifteen Million and no/100 Dollars
($15,000,000) on November 30, 2005 in accordance with the terms of the Credit
Agreement, and the aggregate unpaid principal amount of all Revolving Loans made
by the Lender to the Borrower pursuant to the Credit Agreement, in lawful money
of the United States of America in immediately available funds, and to pay
interest from the date hereof on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement.  In addition, should
legal action or an attorney-at-law be utilized to collect any amount due
hereunder, the Borrower further promises to pay all costs of collection,
including the reasonable attorneys’ fees of the Lender.

 

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

 

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.

 

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.  THIS REVOLVING CREDIT NOTE
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

 

GREENE COUNTY BANCSHARES, INC.

 

 

 

By:

  /s/ Stan Puckett

 

Name:

Stan Puckett

 

Title:

Chairman of the Board and Chief
Executive Officer

 

[SEAL]

 

1

--------------------------------------------------------------------------------


 


LOANS AND PAYMENTS


 

Date

 

Amount and
Type of Loan

 

Payments of
Principal

 

Unpaid
Principal
Balance of
Note

 

Name of Person
Making
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 